In a proceeding under article 78 of the Civil Practice Act, the Building Inspector of the Town of Ossining appeals from an order of the Supreme Court, Westchester County, dated April 19,1962, which granted the petitioner’s application and directed the Building Inspector to issue a building permit for the construction of an apartment development as requested in said application. Order affirmed, with costs. Petitioner applied for a building permit to erect garden-type apartment buildings and filed with the Building Inspector plans and specifications for the proposed construction. Petitioner was notified that said plans and specifications complied with the local Building and Zoning Ordinances and that the permit would issue upon approval of a site plan by the Planning Board of the town. The site plan was submitted and was approved, as amended, by resolution of the Planning Board. Petitioner thereafter requested the issuance of the permit, but it was refused by the Building Inspector on the ground that “ he had been instructed by the Supervisor of the Town of Ossining to withhold its issuance.” Special Term granted the application to direct the Building Inspector to issue the permit. The Building Inspector contends that his refusal to issue the permit was neither arbitrary nor illegal since petitioner did not have the site plan approved by the Planning Board after a public hearing. Subdivision 1 of section 276 of the Town Law requires a public hearing “ to approve plats showing lots, blocks or sites, with or without streets or highways ”. The site plan here involved was not the subdivision plat intended by the section. A plat is a subdivision of land into lots, streets and alleys (Gannett v. Cook, 245 Iowa 750). Although a public hearing is required before plats are approved, no such public hearing is required before a site plan is approved. Beldock, P. J., Kleinfeld and Rabin, JJ., concur;